Citation Nr: 1519171	
Decision Date: 05/05/15    Archive Date: 05/19/15	

DOCKET NO.  13-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, claimed as a lumbar strain, to include as secondary to bilateral pes planus.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ankle disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	B. Perry Morrison, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974, and from August 1977 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a rating decision of August 1986, VA denied entitlement to service connection for pes planus, a low back disability (including a lumbosacral strain), and a bilateral ankle disability.  The Veteran voiced no disagreement with that determination which is now final.  38 U.S.C.A. § 7105 (West 2014).  Since the August 1986 rating decision the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence neither new nor material, and the current appeal ensued.

Upon review of this case, it would appear that, in addition to the issues currently on appeal, the Veteran seeks entitlement to service connection for a bilateral knee disability.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, referred to the RO for appropriate action.  

The issues of entitlement to service connection for bilateral pes planus, a low back disability, and a bilateral ankle disability on a de novo basis is being referred to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In an unappealed rating decision of August 1986, VA denied entitlement to service connection for bilateral pes planus, a low back disability (including a lumbosacral strain), and a bilateral ankle disability.  

2.  Evidence submitted since the time of the August 1986 rating decision denying entitlement to service connection for bilateral pes planus, a low back disability (including a lumbosacral strain), and a bilateral ankle disability is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claims.  


CONCLUSIONS OF LAW

1.  The August 1986 rating decision denying entitlement to service connection for bilateral pes planus, a low back disability (including a lumbosacral strain), and a bilateral ankle disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  

2.  Evidence received since the August 1986 rating decision denying entitlement to service connection for bilateral pes planus, a low back disability (including a lumbosacral strain), and a bilateral ankle disability is both new and material, and sufficient to reopen the claims.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of July and August 2009 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file.  This includes his and his spouse's multiple contentions offered during the course of a December 2013 hearing before the undersigned.  Also considered were his service treatment records, VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, statements by the Veteran's family members and employees, and various other documents submitted by the appellant.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378-80 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  



Service Connection

The Veteran seeks entitlement to service connection for bilateral pes planus, and for low back and bilateral ankle disabilities.  In pertinent part, it contended that the Veteran's pes planus, which admittedly preexisted his second period of active military service, underwent a permanent increase in severity during that period of service.  Additionally contended is that the Veteran's current low back and bilateral ankle disabilities are in some way causally related to his bilateral pes planus.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickman v. West, 12 Vet. App. 247, 253 (1999).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of a RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 2 Vet. App. 510, 513 (1992).

In the August 1986 rating decision it was noted that the Veteran's initial enlistment examination in April 1972 showed pes planus.  Significantly, no chronic treatment was shown for flat feet during the Veteran's initial period of active military service.  The Veteran's reenlistment examination in July 1977 showed first degree flat feet.  

Following reenlistment, the Veteran was seen in September 1977 complaining of pain in his feet, as well as shin splints.  Examination revealed that the Veteran had flat feet.  Further noted was that the Veteran had reenlisted, and had not undergone any physical training for a period of three years.  When seen on followup, the examiner noted that the Veteran's feet were very flat, though sensation was present and equal in both feet.  Further examination of the Veteran's feet showed a normal range of motion, no signs of inflammation, swelling, or other abnormalities.  The Veteran continued to complain of bilateral foot pain.  

Subsequently, a December 1977 Medical Board evaluation noted that the Veteran had chronic pain in both feet, as well as associated aching in both calves and his lower back.  It was noted that the Veteran had been treated with arch supports, however, the symptoms had not improved.  Radiographic studies of the Veteran's feet showed flat foot deformity, with dorsal lipping at the talonavicular joints.  It was the opinion of the Medical Board that the Veteran had severe symptomatic pes planus deformity of both feet, which interfered with his duty.  The Veteran was referred to a Physical Evaluation Board.  In  February 1978 the Central Physical Evaluation Board held that the appellant should be discharged by reason of pes planus which existed prior to entry on active duty and was not aggravated by service.  

A report from a private physician dated in October 1977 indicated that the Veteran had been examined, and that he had severe problems with his feet, ankles, and knees as a result of a bilateral flat feet.  

At the time of the August 1986 rating decision private records showed the Veteran with a rigid flat foot deformity and complaints of foot pain.  Significantly, service treatment records were negative for a chronic back and/or ankle disability.  Private records, however, showed that in addition to the Veteran's flat foot deformity, the appellant suffered from a chronic lumbosacral strain, with accompanying complaints of low back pain.  Based on the aforementioned evidence, it was determined that the Veteran's pes planus deformity existed prior to his entry on active service, with no evidence of any aggravation during service.  Moreover, a chronic disability of the ankles and lower back was not shown during the Veteran's periods of active military service.  Accordingly, entitlement to service connection for bilateral pes planus, a low back disability (including a lumbosacral strain), and a bilateral ankle disability was denied.  The August 1986 rating decision was adequately supported by and consistent with the evidence then of record, and is final.  38 U.S.C.A. § 7105.

Evidence submitted since the August 1986 rating decision consisting, for the most part, of private treatment records and examination reports, statements from the Veteran's family members and employees, and testimony by the appellant and his spouse at a December 2013 hearing before the undersigned is both "new" and "material" as to the issues of service connection for bilateral pes planus, a low back disability, and a bilateral ankle disability.  More specifically, since the time of the August 1986 rating decision, a number of private physicians have voiced their opinion that the Veteran's pes planus was "aggravated" by his second period of active military service, and that his current low back and ankle pathology might in some way be causally related to that pes planus.  Such evidence, at a minimum, provides a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability.  Accordingly, the claims are reopened.  


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for bilateral pes planus is reopened.  

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a low back disability (claimed as a lumbar strain) is reopened.  

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a bilateral ankle disability is reopened.  


REMAND

Having determined that new and material evidence has been submitted sufficient to reopen the previously-denied claims for service connection, the Board must now turn to a de novo review of all pertinent evidence of record.  However, that evidence raises some question as to the exact nature and etiology of the disabilities at issue.  

As previously noted, the Veteran argues that his bilateral pes planus, which admittedly preexisted his second period of active military service, underwent an increase in severity during that period of service.  Further contended is that the Veteran's current low back and bilateral ankle disabilities are in some way causally related to his bilateral pes planus.  Accordingly, the issues of entitlement to service connection for a low back disability and bilateral ankle disability are "inextricably intertwined" with the issue of entitlement to service connection for pes planus.

In October 1977, Michael C. Porter, D.P.M., a private podiatrist, wrote that the Veteran suffered from a severe rigid bilateral flat foot condition, with accompanying symptoms of foot disease and compression of the posterior tibial nerve, "all of which could and did result from a severely pronated (or flattened) foot which does not absorb the shock of heavy usage such as running, jumping, etcetera."  Dr. Porter did opine that the appellant could be of continued use to the Marine Corps "in a capacity which did not involve excessive strain and usage of his feet."  

As noted above, other private physicians have opined that the Veteran's pes planus might well have become worse during his second period of active military service, and that his current low back and bilateral ankle disabilities might in some way be causally related to that pes planus.  However, the Veteran has yet to undergo a VA examination for the purpose of determining the exact nature and etiology of the disabilities at issue.  Moreover, during the course of the aforementioned hearing in December 2013, the Veteran indicated that he continued to receive treatment from his private physicians for his various disabilities.  Significantly, records of that treatment are not at this time a part of the Veteran's claims folder.  

Based on the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claims.  Accordingly, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2011, should be obtained and incorporated in the claims folder.  This specifically includes all records of treatment by the Veteran's private physicians, Drs. P. Civatte and T. Jarosz.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure such records should be documented in the file.  If the AOJ cannot obtain such records, a notation to that effect should be included in the claims file.  In addition, the veteran and his attorney should be informed of any such problems.  

2.  The Veteran should then be afforded a VA podiatric examination in order to more accurately determine the exact nature and etiology of any diagnosed pes planus.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned podiatric examination, the examining podiatrist must offer an opinion as to whether the Veteran's bilateral pes planus, which clearly preexisted his second period of active military service, underwent a clinically-identifiable permanent increase in severity beyond natural progress during that second period of active military service.  

If and only if it is determined that the Veteran's bilateral pes planus was, in fact, aggravated during his second period of active military service, the Veteran should be afforded additional VA examinations, by appropriate specialists, if necessary, in order to more accurately determine the exact nature and etiology of his claimed low back and bilateral ankle disabilities.  Following such examinations, the appropriate examiner or examiners should offer an opinion as to whether any clinically-identified low back or bilateral ankle disability is at least as likely as not proximately due to, the result of, or aggravated by pes planus.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claims for service connection for bilateral pes planus, a low back disability, and a bilateral ankle disability.  Should any benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since December 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


